Securing Europe's supply of rare earth elements (debate)
The next item is the debate on:
the oral question to the Commission on 'Securing Europe's supply of rare earth elements', by Mr Tsoukalas, Mr Rübig, Mr Caspary and Mrs Schnieber-Jastram, on behalf of the PPE Group - B7-0017/2011),
the oral question to the Commission on 'Securing Europe's supply of rare earth elements', by Mrs Ek, Mr Panayotov, Mrs Hall, Mrs de Sarnez, Mr Rinaldi, Mrs Schaake and Mr Theurer, on behalf of the ALDE Group - B7-0020/2011), and
the oral question to the Commission on 'A raw materials strategy for Europe' by Mr Szymański, on behalf of the ECR Group - B7-0207/2011).
Madam President, Commissioner, ladies and gentlemen. Rare earth elements are critical to hundreds of high-tech applications and key to the development of green technologies. EU industry depends totally on REE imports from China, which holds a monopoly over 97% of world production and has 36% of global economic reserves. China has strong scientific research in the field and has achieved a palpable competitive advantage in producing alloys and end products.
At the same time, EU industry lacks both access to raw materials and the know-how for processing them. Although rare earth elements are not as rare as their name suggests, experts estimate that it takes around 10 to 15 years to reorganise a viable production line. The European Union is developing a medium-term strategy for raw materials; however, the problem of rare earth elements is much more immediate. Increased domestic needs in China and its efforts to limit the environmental impact have already resulted in very strict limitations on exports, at a time when global demand is increasing. China has set lower export limits for the first half of 2011, down 35% compared with last year, but stricter limits are expected in the second half. The shortfall is expected to make itself keenly felt over the next six months, with increases in the prices of rare earth elements and disruptions to production lines. Experts estimate that there will be a global shortfall of 40 000 tonnes of rare earth elements in 2014.
The questions to the Commission are direct and urgent:
What short-term measures is the Commission proposing to take, along with its partners, to establish alternative sources of rare earth elements?
What is the state of play in our talks with China and our international partners on the subject?
author. - Madam President, I sometimes wonder if Europe's response in the face of every challenge is to freeze in fear of China and call for trade sanctions and state intervention.
A successful EU raw materials strategy must be aimed at encouraging free trade. It should contain sustainable and resource-efficient management, innovation and access to raw materials for European companies. It should not involve stockpiling raw materials with taxpayers' money.
Europe is increasingly dependent on a small number of key resources and is falling behind in the race to secure alternative sources, but it is private companies, not politicians, who can determine the need to build up stockpiles. If it is an efficient use of resources, they will do so. What we need instead is a comprehensive raw materials strategy that involves all aspects of access to rare earths. This includes trade, research and innovation, recycling and development of transport and infrastructure to enable development of domestic sources. We need better management of raw materials supply within Europe and effective measures to encourage recycling and reducing waste.
Europe is rich in natural resources and is also strategically placed with its proximity to the resource-rich Barents region. With minerals, metals and forests, northern Europe has the potential to respond significantly to EU raw material needs in a sustainable way.
We also need to encourage innovation and research into alternative solutions and find ways around materials that European companies find too expensive. The EU strategy must be based on free trade and must ensure that both developed and developing countries can benefit from the sustainable supply of raw materials. We should also use the aid-for-trade mechanism.
Europe needs actions aimed at innovation and eliminating trade barriers in third countries, not a policy of stockpiling rare and critical raw materials and undermining democracy abroad. We need suggestions from the Commission regarding raw materials and rare earth elements. We are still looking for these suggestions.
Madam President, access to rare earth elements will determine the position and competitiveness of European industry. If we do not ensure the availability of these materials, we will do away with the most technologically advanced sectors of our economy. No areas of our policy must therefore be neglected. We must skilfully use the resources we already have and which have been abandoned unnecessarily. We must use trade policy instruments to ensure effective prevention of free trade violations. We cannot therefore limit ourselves to using only the expensive and still very limited possibilities open to us for recovering materials from used appliances.
There are several questions at least which should be put to the European Commission in the context of the communication on raw materials. Firstly, has the Commission assessed the impact of China's protectionist raw materials policy on European industry? Secondly, what role can recycling play in comparison to the opportunities provided by trade policy and own resources? What is the ratio between these three possibilities? Thirdly, does the Commission have at its disposal an assessment of the costs involved in increasing the share of recycling in the European raw materials policy?
Madam President, honourable Members, as you know, at the beginning of February, the Commission approved the updating of the EU strategy on raw materials, which is based on three pillars.
The first concerns the supply of raw materials from outside the European Union through agreements with the African Union. We have put the raw materials issue on the agenda of our meetings with the Russian Federation. Moreover, as I said during the previous debate, in June, I will travel to Brazil, Argentina and Chile to initiate diplomatic action with those Latin American countries as well. Then I will talk about the relationship with China.
The second pillar is about ensuring a more sustainable supply within the EU. This is why we have updated the implementing rules of Natura 2000, in agreement with Commissioner Potočnik. We want to ensure that they are interpreted in a way that will not harm extraction activities but, at the same time, we want to ensure that the environment is still respected.
The third pillar concerns recycling and the efficient use of resources. I would repeat what I said during the previous debate: as part of our innovation policy, we are planning a series of innovation partnerships in various sectors, one of these being the raw materials sector. One of the innovation partnerships will concentrate, in particular, on activities that we can carry out in the raw materials recycling and substitution sector.
The new communication emphasises, in particular, the situation concerning the supply of rare earths and other essential raw materials. There is no doubt that the reduction in the rare earth export quota decided by China significantly limits the global supply. We are assessing the situation in order to identify the most suitable multilateral instruments, including the World Trade Organisation and our bilateral relations with China.
At the WTO, we have initiated a dispute settlement procedure against China regarding access to the nine principal raw materials in 2009. The examination of the case is at an advanced stage, and the conclusions will, of course, be very important for our discussions concerning the initiation of a WTO procedure on rare earths.
At bilateral level, the Commission has taken up the issue with the Chinese Government on several occasions, from both a political and a technical point of view. At the end of 2010, a working party was set up between the EU and China to facilitate the dialogue on issues relating to rare earths and other raw materials.
The EU will conduct, within the scope of strategic partnerships and of dialogues on future policies, an active raw materials diplomacy with the aim of guaranteeing access to these materials, and to essential materials in particular. One example, as I said, is the initiation of a bilateral dialogue in the context of the 2011-2013 Joint Africa-EU strategy, which includes a section specifically dedicated to raw materials. I have already told you about our relations with Russia and Latin America.
Within the EU, the Commission is supporting the exploration of essential raw material deposits, and this objective is promoted in particular by the ProMine 2009-2013 project, which comes under the Seventh Framework Programme.
As for recycling, it presents huge technological challenges, particularly since the quantity of raw materials contained in many products is infinitely small. Our strategy is intended to promote recycling through measures aimed at improving the implementation and application of EU waste management legislation.
Furthermore, we shall continue to encourage research and innovation in the recycling and substitution sector, as has already been done under the Seventh Framework Programme for financing projects concerning the substitution of rare earths. In this context, the Commission is examining the possibility of launching an innovation partnership in the field of raw materials and hopes to present a specific proposal within the next few months. We have also begun a cooperation exercise with the United States in the field of innovation, and we are examining the possibility of cooperating with Japan as well.
Naturally, we shall continue to keep a close eye on the problem of essential raw materials in order to define the priority measures required, and we believe that security of raw material supplies is essentially the responsibility of companies. However, we are prepared to discuss, in close cooperation with the Member States, the costs, potential benefits and added value of a raw material stockpiling programme.
This is what we are doing, but naturally, I am always ready to listen to any suggestions from Parliament in order to ensure that the Commission continues to work actively on a matter that is crucial for the competitiveness of our European entrepreneurial system.
Madam President, Mr Tajani, thank you very much indeed for your initiative. Raw materials will help to ensure that we have a healthy industrial sector in future and, therefore, it is important for us to conclude bilateral agreements with China and many other countries, and not just in the field of trade policy. For example, we should also be focusing on investment protection agreements, because we can sign long-term contracts in this area which will protect the return on investments in the new mines that we urgently need. In other words, long-term contracts will provide protection for our investments so that the new mines, which will be competing with existing ones, can receive the financial support that they require.
In the context of the World Trade Organisation's (WTO) follow-up conference to the Doha round, we can also investigate the situation of the Singapore issues. We have already put together a good package of measures in Singapore and we need to take this forward, perhaps even in parallel with the current Doha negotiations.
We need to find out whether there has been a breach of anti-dumping regulations with regard to the prices which industry in China pays in some cases for raw materials for processing and the surcharges imposed on European industry. Work on clarifying this is already in progress. However, this is not just about rare earth elements (REEs), but also about magnesite, for example, which is the most important raw material for fireproof products and which is essential for the production of steel, glass, cement and other materials. We should be considering possible substitute products which can be used in the future and perhaps establishing our own research programme for these products.
I also welcome Mrs Hedegaard's proposal for a carbon footprint tax, which would allow additional VAT to be charged on products manufactured with high levels of CO2 emissions that are transported over long distances.
Madam President, Commissioner, I believe this debate shows how important it is for the raw materials strategy to have a long-term and broad impact. Rare earth elements are, of course, rare on the market, but not in the ground. There are a number of reasons for this. They have quite simply not been of sufficient economic interest to quarry in all of the places where we know they are present. There have also been environmental and working environment disputes.
The EU ought to invest a great deal in research and development. It ought to invest in resource efficiency and, in particular, in recycling, as has been said here throughout the evening. This, of course, requires everything from intelligent, simple and smart collection strategies to ecodesigns which make it easy to take batteries out of devices that are to be recycled. However, we also need to move away from our colonial impulses in our cooperation with other countries in other parts of the world. That is something that we have not managed to do particularly well yet.
Madam President, Commissioner, ladies and gentlemen, you have already provided some information, Commissioner, but I would like more details.
Firstly, the WTO. What exactly are we doing at the WTO concerning the initiative that was already taken in 2009 but which, as far as I know, concerned magnesium and bauxite? Do we have a procedure at the WTO regarding rare earths? Is such a procedure possible and do we initiate it alone, or can we initiate it together with the United States and Japan, as I think would be desirable?
Secondly, you have said that we need to increase supplies from other deposits, including European ones. Is there a role for Greenland? What is the precise thinking in this respect?
Thirdly, the recovery of rare earths from recycling. Are we moving towards a set of European rules on so-called urban mining? Will there be a directive or a regulation? What is planned in this respect?
Fourthly, with regard to studies and investigation, the development of investigations, will we have some specific provisions in the Eighth Framework Programme also? Furthermore, with regard to the stockpiling system, will we have common European rules on stockpiling in this case, too?
Finally, to what extent is the issue being dealt with bilaterally with China as part of the high-level economic and commercial dialogue and in the negotiations under way on the new partnership and cooperation agreement with that country?
Madam President, in the short and medium term, our dependency on the import of rare earth elements (REEs) from China certainly presents a problem. I cannot see that Europe has a strategic weakness and it must not remain dependent. To put it more bluntly, in some ways, the Chinese are doing us a favour by making it entirely obvious to us that we need to escape from our current position of dependency.
Therefore, we must not make the additional mistake of creating antagonism between Europe and China. There are opportunities for cooperation in this area. However, when we look towards Asia, we should also take Japan into consideration. Over the last year, Japan has been in a more difficult position with regard to access to REEs than Europe has. Japan has also reacted more quickly and more effectively. The Japanese Government has spent USD 1 billion on research into the substitution and recycling of REEs. How much are we making available as part of the Seventh Framework Programme?
It goes without saying that we need trade policy. We must also develop our own reserves, where they are available. However, in my opinion, the strategic focus of our policy on REEs must be innovation, raw material efficiency and technological leadership. We need mandatory targets for raw material efficiency. We also need specific, concrete plans for recycling REEs. The Commission's communication makes no direct mention of recycling. This is no longer a solution for the future, but one which we need now. Many companies have already been doing this for some time, including Rhodia, BASF, Osram and many others.
Substitution is another key factor. Even China is now beginning to invest in substitutes for REEs, because it is obvious that it cannot continue using these substances at its current rate, even to meet its own requirements.
We must be quick to make the most of the opportunities offered by the current situation and we must not complain that these opportunities are open to us.
Madam President, rare earth elements are of decisive importance for hundreds of technological solutions. They are therefore an essential factor in continued technological progress and greater innovation in the European Union. The fact that they are used so widely means that demand has increased, while opportunities for increasing the amounts extracted are growing rarer.
At present, 124 000 tonnes of rare earth elements are extracted annually worldwide, and demand for them will grow by as much as 50% by 2012. Around 97% of the global supply is extracted in China, which is crucially important, since China has been reducing extraction and exports since 2006. In August, it announced that it would be reducing exports by over 50% and creating strategic reserves. What is more, many companies extracting rare earth elements in other parts of the world are, in fact, Chinese-owned. The take-over of a rare earth elements mine by a Chinese mining company was recently blocked in Australia. This is a very serious problem relating to the monopoly on the extraction of these raw materials. We must do everything in our power to prevent any risks in connection with this key economic sector, which guarantees Europe's growth and future.
Madam President, Mr Tajani, only last autumn, the European Parliament specifically welcomed the fact that the Heads of State or Government of the European Union had explicitly recognised, in a statement from the Madrid Summit, the sovereign right of states to manage their own natural resources and to control their use. The statement also included a specific reference to the importance of sustainability criteria. The summit was attended by Latin American countries, but the same laws apply to China and other states.
The extraction of rare earth elements (REEs) has led to serious environmental damage in China, as was the case in the past in the USA and elsewhere. This must not continue. We need an international agreement. China and other potential producers need our expertise and technology transfer in order to ensure that their mining processes are environmentally friendly and that their miners can work in much greater safety.
China is also interested in investing in high-tech production facilities for processing REEs, because it does not just want to be a supplier of raw materials. The Commission should therefore play the role of mediator here.
A modern raw materials policy must be characterised by partnership. At the same time, you must put the emphasis on developing improved recycling and substitution technologies, because in future, the metals found in REEs will become even rarer: too rare simply to use them once.
(DE) Madam President, Mr Tajani, you have made some more announcements today, Mr Tajani, about what the Commission intends to do over the next few months regarding supplies of raw materials. In 2007, the Commission also made an announcement and presented its raw materials strategy. My problem is that the announcements we have heard over recent days and the announcements we have heard over recent weeks are very similar to those made in 2007. However, I have the impression that very little has happened since then.
Little has happened at least when it comes to us asserting our own interests. It seems to me that many other states are promoting their interests very aggressively. This is known as the 'colonial reflex'. I see this happening not in the countries of the European Union, but specifically in China, which is using the issue of raw materials, and of rare earth elements (REEs) in particular, to maintain its monopoly and put other countries at a disadvantage.
I increasingly often ask myself, Mr Tajani, who should be responsible for ensuring that something actually happens. Is it your Directorate-General? Is it you? Is it the Directorate-General for Trade? Is it Mr De Gucht? Is it the other commissioners? Who really has overall responsibility? What concrete steps must be taken? Whose actions should we be measuring and when, in order to ensure that measures are actually put in place by the European Union? I would be very grateful if you could investigate this issue, because we are all aware that the Chinese are continuing to play an active role and are imposing export restrictions and duties, which present our companies with huge problems.
Has the Commission finally drawn up a list of all the products where the Chinese currently have a competitive advantage because of their export restrictions? Is the Commission intending to take anti-dumping measures, where appropriate, in order to remove competitive disadvantages for our companies? I would be very grateful if you could turn your attention to these issues.
(RO) Madam President, rare earth elements are vital for the production of monitors and mobile phones, as well for manufacturing high-performance permanent magnets used in wind turbines or electric vehicles, car catalytic converters, PCBs and fibre optics. They are therefore vital to new clean energies as well. Although these elements are traded globally, the market for certain raw materials and rare earth elements is not very transparent and the volumes traded are small.
The European Union is dependent almost entirely on rare earth element imports, with 97% of their global production being concentrated in China. The demand for raw materials will be boosted by the growth of the emerging economies and by the rapid spread of new technologies. The processes for mining, refining and recycling rare earth elements have severe consequences for the environment if they are not managed properly. The European Union should focus its efforts on streamlining the processes for using and recycling rare earth elements and on research targeted at replacing critical raw materials with other less critical materials.
Commissioner, we call for the list of raw materials to be updated regularly.
(FR) Madam President, the observations conveyed by the oral questions on which this debate is based are simply a further indication of the scarcity of resources and, in particular, of the increasing scarcity of certain essential minerals. Moreover, they tell us about the vulnerability of States that import compared to States that hold a monopoly.
The reaction of the European Union must be two-pronged: on the one hand, to ensure that we are not taken hostage by defending our situation in all relevant forums (WTO, G20, United Nations), while, on the other hand, acting within the framework of the Lisbon strategy in order to reduce our dependence on rare earth elements. Our watchwords must be effective recycling of materials already used and the promotion of research and development programmes into alternative products.
Finally, through our partnerships with developing countries, the EU must help prevent the looting of the rare earth elements belonging to those countries.
(Applause)
(ES) Madam President, Commissioner, the situation is clear: the EU needs to secure its supply of rare earth elements, but we face increasingly tough competition in this market.
To be sure, China controls 95% of global production, and its continued cuts in export quotas have placed this issue at the heart of the G20 agenda.
We are therefore debating a critical issue for the whole European economy, one that must, of course, be addressed through cooperation with countries that have reserves, but also, and above all, through research, development and innovation.
It has already been said that investing in research and development is vital if we are to tackle the technological challenges involved in finding more efficient extraction techniques, searching for alternative raw materials to reduce dependence and recycling, which is something of the utmost importance, as the so-called 'urban mines' could be an important source of raw materials for the European Union.
We therefore congratulate the Commissioner on his commitments to this issue, and we will be keeping a close eye on all the steps that the Commission takes in this regard.
Madam President, I must say that I am very concerned about some of the aspects I have listened to here in Parliament recently - tonight, the shortage of rare earth elements; last night, the 80% deficiency in protein; a few weeks ago, sugar beet factories being closed down and now we have a deficiency in sugar. I think it is time the European Union started putting itself first and particularly trying to promote its industries.
Obviously, where rare earth elements are concerned, I welcome the Commissioner's commitment to look at innovation in terms of getting substitution, etc. (and also recycling), but, above all, to look at new technologies. I attended a seminar a few weeks ago in Brussels which described new technology developed to get rare elements from the seabed.
At the end of the day, we have to look to be self-sufficient. It is good for the Commissioner to go to Brazil and to talk to China, but if diplomacy fails and they do not give us what we want, where do we go? If we do not have a strong economy, we will be irrelevant politically.
(LT) Madam President, the issue of raw materials is inseparable from the European Union's growth and economic progress. We can therefore congratulate the Commission for the raw materials strategy. Nevertheless, the potential shortage of raw materials in the future should not only make us focus on solving the issue of access to raw materials. I agree that this may be a very good opportunity to turn the European Union economy towards a model based on using resources more efficiently. A reduction in the use of raw materials and much greater concentration on the efficient processing of raw materials are probably the quickest route to reducing the Union's import needs. Proper investment in new processing technologies and the creation of substitute raw materials would facilitate a significant reduction in dependence on imported rare earth elements. This could ensure a leading role for Europe in this area and would make a major contribution to the implementation of the goals set out in the Europe 2020 strategy.
(PT) Madam President, this debate on the difficulty of accessing commodities, such as rare earth elements, is intrinsically linked to the current state of development of the world economy and the systemic crisis in which we are immersed. The crisis which was announced as being financial is, in reality, a much larger, global crisis. It is a crisis that is also rooted in the confrontation between economic growth as it is understood by capitalism and a planet Earth that is generous but finite. The roots of a system, capitalism, which subordinates everything to the dynamic of profit and accumulation, also lie in this inability to understand nature and its limits; but nature does, in fact, have limits.
The move toward a world that is polycentric from the economic and political points of view opens the way for increased competition for resources: it awakens and feeds conflicts. The foreign-exchange and trade wars that we have been witnessing are worrying symptoms, but not isolated ones. Other wars are queuing up as threats to the present and future, and it is also about all these things that we are talking when we are debating what has been brought before us today.
Madam President, Commissioner, when my grandmother was born, she was one of the two billion living on earth; when I was born, I was one of the five billion on earth; and when my granddaughter is born, she will be one of the nine billion living on earth. So extensive technologies must be replaced by intensive technologies for all resources, including rare materials. Therefore, I would like to remember somebody who, a hundred years ago, received a Nobel Prize for chemistry for the separation and purification of radium and polonium: Maria Skłodowska, who is known as Madame Curie. We need Madame Curies, we need scientists, we need breakthrough technologies. I would therefore like to ask you, Commissioner, to do your utmost to ensure that chemistry remains a place for young talent in Europe.
(NL) Madam President, Commissioner, ladies and gentlemen, yes, we could import raw materials, but we should be conserving them, instead. Perhaps we could even start producing them ourselves. I welcome your initiative for a new partnership, one which includes substitution in its remit, but I think that the other members have already mentioned this and they are right: we have to try to conserve raw materials here in Europe. That is very important. We need to increase collection. We need to switch to other business models, in order to recover rare earth elements for recycling wherever possible. We can do this through innovation and, to that end, we need greater efficiency.
However, I have one very important concern: are you going to ensure that, if those rare earth elements become even rarer, they will be reserved for the most important applications? Are you going to ensure that, should these metals become even rarer, the applications we all need the most, those that are the most urgent, will ultimately be enabled to continue? For example, are you going to ensure that, instead of ending up as part of a McThis or McThat, these metals are allocated to windmills? Will you look at that issue as well? That seems to me to be very important.
(PL) Madam President, for reasons of competitiveness, market players are predisposed towards investments which give a rapid return, or, in other words, investments in plants whose products reach consumers directly. Investments in prospecting for raw materials, particularly in mineral deposits, involve a long and expensive process with a long wait for returns. It is therefore only the largest investors which can afford them. They are mainly monopolists and can set their own conditions, as was the case with the rare earth elements. It has now turned out that Europe's growth is limited due to a lack of lanthanides, in particular, samarium and neodymium, which are needed for the production of high-energy permanent magnets and which are used in wind energy and to power electric vehicles.
It is time for the European Union to pay attention to the security of raw materials, in the same way as it pays attention to energy security. This relates not only to rare earth elements, but also to other rare raw materials and materials used as catalysts, for example, rhenium and the platinum metals, tungsten, molybdenum, lithium, selenium and so on. Thank you.
Madam President, honourable Members, I would like to thank Parliament because, with this debate, it is giving power to the action that the European Commission - and the Barroso II Commission in particular - is taking to resolve the sensitive issue of rare materials.
As Mr Scholz emphasised, since the Madrid meeting, the European Commission has begun to take determined action. In other words, it has not just made announcements; it has taken specific measures. When I say specific measures, I mean the preparation of a list of 14 rare raw materials on which action is needed - a list which, unfortunately, I fear will have to be extended.
In addition, the first agreement with the African Union has involved several months of work and has culminated in an agreement within the African Union/European Union action plan, which sees Africa directly involved in a joint effort with the European Union and with the Commission. That effort concerns both what we can do within the EU to analyse our needs and an analysis of the real possibilities of extraction work in Africa, the possible implementation of a geological service and the plan to create trans-African network infrastructure to support the mines from which it will be possible to expand the extraction industry.
The agreement with the Russian Federation to put raw material agreements on the agenda is another definite result - not just an announcement - and two meetings have been held.
In the same way, the European Commission document on raw materials is not merely an announcement, but a Commission-approved text that outlines a clear and precise strategy, as I told you, which is based on three specific pillars on which we intend to continue to work.
The decision to create an innovation partnership linked to an action that will see the private sector - and, I hope, also Parliament and the other institutions - participating in innovation and research with the aim of identifying robust recycling and substitution measures yielding real results is not just an announcement, but a specific measure on the part of the European Commission. It is a request that has been approved by the College and which is therefore part of the Commission's innovation strategy.
With regard to the WTO, naturally, we shall continue to work to resolve the issue by diplomatic means. The trip to Latin America is another specific measure, not just another announcement, because visits connected with such sensitive issues require dedicated preparation that must subsequently produce real results. Naturally, I shall inform Parliament about what has been done.
With regard to certain locations in Europe where it is possible to check whether raw materials are present in the subsoil - I am thinking of Greenland, the Barents Sea and other locations in northern Europe - we need to check whether extraction activities are possible and whether they are economically viable. However, we are ready to support any initiatives aimed at carrying out possible investigations.
Next week, a political debate, but one that includes technical aspects too, will be held at the European Parliament building in Brussels. It will focus on the opportunities that exist in the Barents Sea, and I will be present in order to discuss with some Swedish ministers and some experts whether those opportunities are economically viable or not, and whether they are viable from an environmental point of view - another area where we need to see whether it is right and appropriate to carry out investigations.
With regard to the WTO, I am responsible for the industrial part of the raw materials issue. Commissioner De Gucht is responsible for the commercial part. He has already said very clearly that he intends to defend the interests of the EU. Indeed, and I also say this for the benefit of those who are interested, including Mr Caspary, who I believe asked the question - if he wishes, I will forward it to him by tomorrow morning - paragraph 5(2) of the document in the raw materials communication mentions possible anti-dumping measures and commercial action.
However, with regard to the action at the WTO, for which Commissioner De Gucht is responsible - as I have said during my speech - we have initiated a procedure with Mexico and the United States regarding nine raw materials, which do not include rare earths. The examination is already at an advanced stage of completion. Hence, the conclusions will also be crucial in terms of indicating the steps the Commission should subsequently take with regard to rare earths. We are evaluating the situation precisely in order to identify the most suitable instruments in this area.
However, with regard to the recycling of rare earth elements, and the question asked by Mr Rinaldi during his speech, I can answer by explaining the recycling measures that we as the European Commission intend to take. Current legislation covers 40% of the waste produced in the EU.
The Commission has proposed to expand significantly on Commissioner Potočnik's proposal, which is not my proposal, regarding the targets for recycling electrical and electronic waste containing rare earths. Other measures are also planned in order to improve the action concerning products and to facilitate their end-of-life recycling. Legislation is already being drafted, and Commissioner Potočnik intends to continue to work along these lines.
With regard to industrial policy relating to rare earths and raw materials, it is my intention to continue to move forward and not to make promises, because I am not accustomed to making them - I am accustomed to honouring the commitments I make, particularly those I make before Parliament, as I have done ever since I obtained a vote of confidence from the committees to which I presented myself. I intend to continue to move forward and to honour all the commitments I have made, without making announcements, but by trying to provide specific responses to the needs of European companies and citizens, including in this sensitive area of industrial supplies.
The debate is closed.
Written statements (Rule 149)
Rare earths are a key element of the European economy. Following the European Commission communication on the raw materials initiative, we have to strive to ensure that an ambitious common strategy is defined quickly for this sector. We really must prevent Europe from becoming totally dependent on the current monopoly enjoyed by China, which today produces 97% of these metals and are indispensable for high-tech industries. It is therefore necessary not only to re-evaluate the extraction potential within Europe, but also to recover these precious elements from waste by means of more effective recycling. In this respect, the European Union must urgently invest more resources in technological research, aimed, in particular, at an easier and more economical form of extraction of rare earths from electronic waste. One need only think, for example, that up to 350 grams of gold could be extracted from one tonne of mobile phones, if they are recycled correctly. The road to guaranteeing a sustainable supply of these elements is still long and cannot develop without greater cooperation with resource-rich countries through strategic partnerships and ongoing relations. Finally, I would like to see timely measures adopted to deal with the increase in the prices of these materials, which are of strategic importance for European industry.
We have recently started to become increasingly aware of the fact that rare earth elements are of decisive importance for technological applications and of fundamental importance for the development of environmentally-friendly technologies such as wind turbines, hybrid vehicles, etc. It should be noted that their extraction is extremely complicated. EU industry is entirely dependent on imports of rare earth elements from China, which has a virtual monopoly in this area, since it controls 97% of global production. China possesses 36% of confirmed global reserves of rare earth elements and 59% of estimated total reserves and, at the same time, is endeavouring to conclude bilateral agreements in order to secure proven reserves throughout the world. EU industry lacks access both to rare earth elements as raw materials, and to the expert scientific and industrial knowledge needed to process them. Furthermore, while global demand for rare earth elements is still growing, China has announced drastic cuts to its exports, as vividly described by a group of Japanese experts during a very interesting presentation they made when visiting the European Parliament in February 2011. In connection with the unquestionable need for exploitation of rare earth elements by industry in the EU Member States and the need for research into them, I would call for dialogue with the People's Republic of China on increasing exports of these raw materials and for our efforts to be focused on searching for alternative sources for their extraction.